*197RESOLUCIÓN
Evaluada la Moción en cumplimiento de orden presen-tada por el Ledo. Lemuel Velilla Reyes, se ordena su sus-pensión provisional, tanto del ejercicio de la abogacía como de la notaría. Asimismo, se le ordena que nos mantenga informados sobre el estado del procesamiento penal que obra en su contra en el caso U.S. vs. Velilla Reyes, Criminal No. 14-556(DRD), 15-410(DRD). Se le apercibe que, si se confirma la condena, procederá su suspensión indefinida de la profesión legal.
Lo acordó el Tribunal y certifica el Secretario del Tribunal Supremo.
El Juez Asociado Señor Estrella Martínez no intervino.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo